NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30114

                Plaintiff-Appellee,             D.C. No. 3:12-cr-00035-TMB-1

 v.
                                                MEMORANDUM*
DERNEVAL RODNELL DIMMER, AKA
Pedro Dimmer, AKA Jabba,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Derneval Rodnell Dimmer appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Dimmer contends that he is entitled to a sentence reduction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Contrary to Dimmer’s

contention, the district court properly followed the procedure set forth in Dillon v.

United States, 560 U.S. 817 (2010). As this court has previously found, the district

court correctly determined that Dimmer is ineligible for a sentence reduction under

Amendment 782 because his sentence is already below the minimum of the

amended guideline range. See U.S.S.G. § 1B1.10(b)(2)(A) (“[T]he court shall not

reduce the defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and this

policy statement to a term that is less than the minimum of the amended guideline

range.”).

      We do not reach Dimmer’s additional arguments because they are not

cognizable in a section 3582(c)(2) proceeding. See Dillon, 560 U.S. at 831.

      AFFIRMED.




                                          2                                    19-30114